                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00304-JVS(JEMx)                                      Date   4/9/20

 Title             Chimesa Medina v. The Boeing Company


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Minute Order Regarding Motion to Remand

      Plaintiff Chimesa Medina (“Medina”) moves to remand this action to the Orange
County Superior Court. Mot., ECF No. 17.1 Defendant The Boeing Company
(“Boeing”) opposes the motion and objects2 to certain evidence submitted by Medina in
support of her motion. Opp’n, ECF No. 19; Obj., ECF No. 20.

       For the following reasons, the Court DENIES the motion. The Court further finds
that oral argument would not be helpful on this matter and VACATES the April 13, 2020
hearing. Fed. R. Civ. P. 78; L.R. 7-15.


         1
         Local Rule 7-3 requires that the parties “meet and confer” in advance of filing such a motion “to
discuss thoroughly, preferably in person, the substance of the contemplated motion and any potential
resolution.” (Italics supplied.) The conference must occur at least seven (7) days prior to the filing of
the motion. Id. In the notice of the motion, the moving party must include a statement to the effect:
“This motion is made following the conference of counsel pursuant to Local Rule 7-3, which took place
on [date].” Medina’s motion is procedurally defective because it does not include the required statement
in the language in the notice. However, while Boeing’s counsel argues that Medina did not have
throughly discuss the grounds for her motion with Boeing, Boeing was at least on notice that counsel
was contemplating filing a motion to remand on the basis that Boeing’s nerve center was in California.
See Lindsay M. Holloman Decl., ¶ 4, Ex. B, ECF No. 19-2. While the Court will consider the Motion in
this instance, the Court warns counsel that Rule 7-3 and Rule 7-4 will be strictly enforced in the future
and reminds counsel that the Court expects counsel to make meaningful attempts at scheduling meet and
confer conferences.
         2
        Boeing filed a series of evidentiary objections with their opposition. The Court only considered
admissible evidence in resolving the motion to remand. When the order cites evidence to which Boeing
has objected, the objection is impliedly overruled. The Court declines to rule on objections to evidence
upon which it did not rely.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00304-JVS(JEMx)                                Date   4/9/20

 Title          Chimesa Medina v. The Boeing Company

                                        I. BACKGROUND

      Medina filed her initial complaint in the Superior Court of California, County of
Orange on March 25, 2019. ECF No. 1-4, 12-108. Boeing removed the action to the
United States District Court for the Central District of California on April 26, 2019 (Case
No.: 8:19-cv-00774-AG-JEM). ECF No. 1-6, 340-55. The action was remanded to the
Superior Court on the grounds that complete diversity of citizenship did not exist because
two individual non-diverse defendants were part of the action. See ECF No. 1-6, 421-22.

       On November 13, 2019, Medina filed her amended complaint in the Superior Court
of the State of California, County of Orange. Compl., ECF No. 1-6, p. 89-170.3 The
amended complaint alleges a series of discriminatory actions taken against Medina by her
employer, Boeing, of over ten years. Id. at ¶¶ 18-128. The amended complaint asserts
the following twelve claims: (1) discrimination based upon race in Violation of California
Fair Employment Housing Act (“FEHA”), Cal. Gov. Code § 12940 (a), et. seq.; (2)
discrimination based upon gender in violation of California FEHA, Cal. Gov. Code §
12940(a), et seq.; (3) harassment based upon race and gender in violation of California
FEHA, Cal. Gov. Code § 12940 (j) et. seq.; (4) failure to prevent discrimination and
harassment in violation of California FEHA, Cal. Gov. Code § 12940 (k), et. seq.; (5)
failure to make reasonable accommodation in violation of California FEHA, Cal. Gov.
Code § 12940 (m), et seq.; (6) failure to engage in the interactive process in violation of
California FEHA, Cal. Gov. Code § 12940 (n), et. seq.; (7) discrimination based upon
right to family care and medical leave in violation of California FEHA, Cal. Gov. Code §
12945.2 (1), et seq.; (8) restrain of right(s) in violation of California FEHA, Cal. Gov.
Code § 12945.2 (t), et. seq.; (9) restraining and discouraging California Family Rights
Act (CFRA) in violation of California Code of Regulation (“CCR”) § 11094 (a), et seq.;
(10) interference with CRFA in violation of CCR § 11094 (b), et. seq.; (11) negligence;
and (12) wrongful termination. See generally, id.

                                     II. LEGAL STANDARD

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court if the parties may have originally filed the case in federal court. City of

         3
       At the moment, the only remaining Defendant is Boeing. See generally, Compl., see also
Holloman Decl., ¶ 3, Exh. A, 8:22-10:9, ECF 19-2.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 2 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00304-JVS(JEMx)                            Date   4/9/20

 Title          Chimesa Medina v. The Boeing Company

Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163, (1997). Where removal is based
on diversity, (1) the citizenship of the plaintiff must differ from the citizenship of all
defendants and (2) the amount in controversy must exceed $75,000, exclusive of interest
and costs. 28 U.S.C. § 1332(a). District courts have diversity jurisdiction over “citizens
of a State and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(2). District
courts, however “shall not have original jurisdiction under [section 1332(a)(2)] of an
action between citizens of a State and citizens or subjects of a foreign state who are
lawfully admitted for permanent residence in the United States and are domiciled in the
same State.” Id. (emphasis added).

       The Ninth Circuit has directed courts to “strictly construe the removal statute
against removal jurisdiction,” so that any doubt as to the right of removal is resolved in
favor of remanding the case to state court.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992). Thus, the removing party bears the burden to demonstrate that removal was
proper. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

                                      III. DISCUSSION

       Medina argues that complete diversity does not exist because Boeing has not
sufficiently demonstrated that its “principal place of business” is located in Chicago,
Illinois. Mot., 5.

       A corporation is deemed to be a citizen of the state of its incorporation and the
state of its principal place of business. 28 U.S.C. § 1332(c)(1). A corporation’s
“principal place of business” is its “nerve center,” or where a corporation’s officers
direct, control, and coordinate the corporation’s activities. Hertz Corp. V. Friend, 559
U.S. 77, 92–93 (2010).

       Medina argues that the declaration of Stephanie L. Hernandez, upon which Boeing
relied in its removal notice to establish its principal place of business, is insufficient in
light of Hertz. Mot, 5-6. In Hertz, the Supreme Court found that the mere filing of a 10-
K listing a corporation’s principal executive offices without more was insufficient and
did not constitute the “competent proof” required to support challenged allegations of
jurisdictional facts. Hertz, 559 U.S. at 96–97. Medina contends that the declaration
provided by Boeing is even less competent evidence than a 10-K. Mot., 9. However, the
Court is permitted to consider evidence that was not part of the removal notice so long as
CV-90 (06/04)                       CIVIL MINUTES - GENERAL                            Page 3 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00304-JVS(JEMx)                                 Date    4/9/20

 Title          Chimesa Medina v. The Boeing Company

it “sheds light on the situation which existed when the case was removed.” Harmon v.
OKI Sys., 115 F.3d 477, 480 (7th Cir. 1997), cert. denied 522 U.S. 966 (1997). Here, as
will be discussed more thoroughly below, Boeing has provided more than just the form
10-K that was provided in Hertz.

       Medina contends that Boeing operates through “three separate business units”4 and
that she was employed under the “Defense, Space, and Security” unit. Mot., 7. She
argues that for the three units only the California location of the “Greater Los Angeles
Areas” permeates all three business units and therefore, no state other than California
prevails as the principal place of business for all three units. Id. She also argues that the
executives in California control and coordinate the activities for each of these units. Id.
Thus, she argues that Boeing’s principal place of business for purposes of this remand is
California. In turn, Boeing contends that “Defense, Space and Security” is an
unincorporated business unit of Boeing and that although Boeing does have three
business units, the other two “units” identified by Medina are actually not units, but are
only corporate functions. Mot., 6 (referring to Colleen Moran Decl., ¶ 9, ECF No. 19-1).
Regardless, “[a] division of a corporation does not possess the formal separateness upon
which the general rule is based, and thus is not an independent entity for jurisdictional
purposes.” Breitman v. May Co. California, 37 F.3d 562, 564 (9th Cir. 1994); see also
L’Garde, Inc. v. Raytheon Space & Airborne Sys., 805 F. Supp. 2d 932, 939 (C.D. Cal.
2011) (applying Breitman). Thus, Boeing’s citizenship is based not on the principal
place of business of the “Defense, Space and Security” unit, but of the corporation as a
whole.

       Here, Boeing’s principal place of business is in Chicago, Illinois. It is undisputed
that Boeing is incorporated in the State of Delaware. See Mot., 2; Opp’n, 5. Boeing’s
world headquarters is located in Chicago, Illinois. Hernandez Decl., ¶ 4, ECF No. 1-2;
Moran Decl., ¶ 5. None of Boeing’s fourteen senior officers who serve on the “Executive
Counsel” and are responsible for making “high level strategic decisions on behalf of
Boeing” reside in California. Moran Decl., ¶ 6-7, Ex. 1. Five of the officers are based
out of Boeing’s headquarters in Chicago, Illinois, and the remaining are based out of




         4
       Referring to the (1) Defense, Space and Security; (2) Boeing Test & Evaluation; and (3) Boeing
Research & Technology. Mot., 7.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                Page 4 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00304-JVS(JEMx)                                          Date     4/9/20

 Title          Chimesa Medina v. The Boeing Company

Virginia (4), Washington (2)5, Texas (1), and the United Kingdom (1). Id. at ¶¶ 6, 8 cf.
Medina Decl., Ex. D, 6, ECF No. 17-1. Boeing’s President and CEO, CFO, General
Counsel, and the heads of Human Resources, Communications, and Internal Governance
and Administration also direct, control, and coordinate many of Boeing’s activities from
its headquarters in Chicago. Moran Decl., ¶ 8. Additionally, Boeing’s Form 10-K and
the California Secretary of State entity search recognize that Boeing’s executive office or
entity address is located in Chicago, Illinois. Holloman Decl., ¶ 5, Ex. C; Medina Decl.,
Ex. B. The Court finds that the totality of this evidence is sufficient to establish Boeing’s
principal place of business as Chicago, Illinois.

      Accordingly, since Boeing is a “citizen” of Illinois and Medina is a citizen of
California,6 complete diversity of citizenship exists and remand is inappropriate.

                                          IV. CONCLUSION

       For the foregoing reasons, the Court DENIES the motion. The Court further finds
that oral argument would not be helpful on this matter and VACATES the April 13, 2020
hearing. Fed. R. Civ. P. 78; L.R. 7-15.

                 IT IS SO ORDERED.

                                                                                                   :     0

                                                          Initials of Preparer      lmb




         5
        Boeing claims in its brief that the fourteenth officer is based out of Washington, but the
declaration does not contain the location of the fourteenth person.
         6
          See Remand, ¶¶ 109-110; Compl., ¶ 2.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                      Page 5 of 5
